Citation Nr: 1146461	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO. 06-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, claimed to have occurred in an area in or near the Korean DMZ. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from October 1966 until September 1969, with service in Korea from March 1968 until September 1969.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for prostate cancer. 

This matter was previously before the Board in November 2008. The Board remanded the claim for additional development, including to provide appropriate notice and to obtain Joint Services Records Research Center (JSRRC) development. This matter returned to the Board in October 2010. The Board again remanded the matter to obtain a more conclusive indication of whether the Veteran had been exposed to Agent Orange during service. The Board directed that the RO/AMC request that the Veteran provide additional information regarding his exposure and for additional development from the Joint Service Records Research Center (JSSRC). The AMC contacted the Veteran in October 2010 to request more specific information and obtained additional exposure information from the JSSRC in June 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

38 C.F.R. § 3.307 (a)(6)(iv) reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The Veteran contends that his prostate cancer is related to inservice exposure to Agent Orange while serving near the DMZ in Korea.  He was diagnosed with prostate cancer and he served in Korea during the period specified above, however, the record does not clearly establish service near the DMZ.  Prior Board remands have largely dealt with trying to ascertain the likelihood that the Veteran served in the DMZ.  

Since the last Board remand, the Veteran has submitted new evidence regarding his claim for entitlement to presumptive service connection for prostate cancer as secondary to Agent Orange exposure.  As noted in the last Board remand, because the Veteran was diagnosed with prostate cancer in 1996, he would be presumed service-connected for the condition under 38 C.F.R. § 3.309(e), provided that the underlying exposure to Agent Orange were also sufficiently proven.

Following the AMC's issuance of the July 2011 supplemental statement of the case, the Veteran submitted additional information that VA received in September 2011.  The Veteran did not submit a waiver of review by the agency of original jurisdiction (AOJ).  The Veteran claimed that he was exposed to herbicides when he drove a colonel to a missile site on a mountain just south of the DMZ. He reported that he had to drive along a road that ran parallel to the DMZ. He also claimed that several retired individuals, including his former commanding officer Colonel R., Master Sergeant S.B. and the missile battery commander, Major M., would be able to vouch for his driving close to the DMZ.

The Veteran previously reported in his December 2005 VA Form 9 that he took vans that would drop off troops to and from the DMZ.

The Board finds that given the Veteran's new reports that may possibly substantiate his claimed herbicide exposure, additional development is necessary to allow the RO/AMC an opportunity to attempt to verify the claimed exposure to Agent Orange.  Review of the June 2011 response from the JSRRC Coordinator reveals that attempts to obtain 1968 unit records from the United States Army Advisor Group, Korea (KMAG) were not successful.  No attempt, however has been made to determine if unit records from  KMAG for 1969 are available.  The Veteran was in Korea from March 1968 until September 1969.   

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should review the recently submitted evidence and take reasonable efforts to attempt to verify the Veteran's reported service along the DMZ in Korea.  Specifically, the RO/AMC should attempt to contact the Veteran's former commanding officer Colonel R., former Master Sergeant S.B. and former missile battery commander, Major M., and ask each individual if they have knowledge of whether the Veteran's duties as a clerk typist took him to an area in or near the Korean DMZ.
 
The RO/AMC should also report the Veteran's contentions that he would drive to that area as part of his duties, including to act as a driver for a colonel and to drop off troops. The responses of each individual that the RO/AMC is able to find and obtain information from should be associated with the claims folder.

2.  The RO/AMC should send any new evidence to the JSRRC Coordinator and request that another attempt be made to verify the Veteran's reported service along the Korea DMZ.  Specifically, the RO/AMC should attempt to determine if unit records from  KMAG for 1969 are available.  (The Veteran was in Korea from March 1968 until September 1969.  Prior request responses indicated that 1968 unit records were not available, however, no there is no indication anyone attempted to find unit records from 1969.)   

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


